Citation Nr: 0610017	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from July 
1969 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  


FINDINGS OF FACT

1.  In November 1995, the RO denied the veteran's petition to 
reopen his previously denied claim for service connection for 
PTSD.  

2.  The additional evidence received since that November 1995 
decision does not relate to an unestablished fact necessary 
to substantiate this claim, and does not raise a reasonable 
possibility of substantiating this claim.  


CONCLUSIONS OF LAW

1.  The RO's November 1995 decision denying the veteran's 
petition to reopen a claim for service connection for PTSD is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran a VCAA notice letter in June 
2003.  The letter provided him with notice of the evidence 
needed to support his claim that was not on record at the 
time of the letter, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  The letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004)  
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claims.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and not binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); 
see also Pelegrini II, 18 Vet. App. at 130 (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the June 2003 VCAA letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
The letter requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  
The absence of such a request is unlikely to prejudice him, 
and thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755, at *8 (Vet. App. March 6, 
2003).  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the VCAA notice to the veteran did not cite the 
law and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
considers a question not addressed by the RO, the Board must 
consider whether the veteran will be prejudiced thereby). 
 Because the Board will conclude below that the preponderance 
of the evidence is against reopening the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In Pelegrini II, the Court also held that a VCAA notice as 
required by 38 U.S.C. § 5103(a), to the extent possible, must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-120.  Here, as mentioned, VCAA notice was 
provided in June 2003, so before the RO's decision concerning 
this claim in September 2003.  Therefore, this was in 
accordance with the preferred sequence of events (VCAA letter 
before initial adjudication) specified in Pelegrini II.  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  Private medical records were 
submitted from Drs. Yager and Famiglietti.  In addition, a VA 
examination for PTSD was scheduled in August 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Furthermore, the veteran declined his opportunity for a 
hearing to provide oral testimony in support of his claim.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.

Reopening the Claim for Service Connection for PTSD

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV) 
and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 137-138 (1997).

Prior to this appeal, in a November 1995 rating decision, the 
RO denied the veteran's petition to reopen his previously 
denied claim for service connection for PTSD.  He did not 
appeal the 1995 decision.  Thus, it became final and binding 
on him based on the evidence then of record.  See U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, 
this, in turn, means there must be new and material evidence 
since that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This preliminary determination affects the 
Board's legal jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005); see also, Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence received prior to the November 1995 decision 
included the veteran's SMRs, an April 1985 medical statement 
from Dr. Yager, and VAOPT records from facilities in 
Worcester and Boston, Massachusetts.  The veteran's SMRs were 
unremarkable for any psychiatric complaint or diagnoses.  In 
February 1970, he was discharged from military service due to 
a physical disability (i.e., a congenital back deformity).  
The report of the physical examination given prior to his 
discharge indicated his psychiatric evaluation was normal.  
An April 1985 statement by Dr. Yager indicated the veteran 
complained of problems sleeping, difficulties at work, and 
excessive worry.  He was given a "working diagnosis" of 
mild PTSD.  An August 1985 statement from the veteran 
indicated he believed his PTSD was caused by being picked on 
in boot camp because of his deformed back.  VAOPT records 
indicated he complained of an upset stomach in August 1989 
and was diagnosed with anxiety.  July 1995 VAOPT records 
indicated he was terminated from a Substance Use PTSD 
Treatment (SUPT) program because he failed to report for 
scheduled appointments.  

The RO earlier had denied the veteran's original claim for 
service connection for PTSD in November 1985 because there 
was no objective evidence of a stressor during service.  And 
in subsequent March 1991 and November 1995 rating decisions, 
the RO denied petitions to reopen this claim because the 
veteran had failed to submit new and material evidence 
relating to a stressor in service.  In its November 1995 
decision, the RO also noted there was no evidence of a 
current disability (meaning a confirmed diagnosis of PTSD).

The additional evidence received since that November 1995 
rating decision consist of a June 2003 PTSD questionnaire, 
private medical records from Dr. Famiglietti, and the report 
of an August 2003 VA PTSD examination.  The Board notes that 
by obtaining a VA examination and medical opinion in August 
2003, the RO performed what essentially amounted to a de 
facto reopening of the veteran's claim.  See, e.g., 
Falzone v. Brown, 8 Vet. App. 398, 404 (1995).  Nonetheless, 
as mentioned, the Board must determine whether new and 
material evidence has been received since the RO's November 
1995 decision before proceeding further, because this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  

According to the June 2003 questionnaire, the veteran 
believes that "just being in Vietnam" caused his PTSD.  He 
gave no information related to any specific incidents in 
service that might be independently verifiable.  38 C.F.R. 
§3.159 (In the case of records requested to corroborate a 
claimed stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records).  Furthermore, according 
to his September 2003 notice of disagreement (NOD), he said 
he could not remember any specific incidents because they are 
too upsetting.  So according to this statement, all of his 
alleged stressors remain unverified or unverifiable.

The private medical records from Dr. Familglietti indicate 
the veteran complained of anxiety in July 2001.  In September 
2002, he complained of decreased energy, concentration, 
interest, and fatigue.  He was diagnosed with depression and 
a note was made to restart him on Paxil.  

The report of the August 2003 VA mental status examination 
indicates the veteran did not meet the criteria for a 
diagnosis of PTSD under DSM-IV.  Instead, the examiner 
diagnosed depressive disorder.

Although the additional evidence received since the November 
1995 rating decision is "new" in that it has not been 
previously considered by the RO, it still is not "material" 
to the veteran's claim.  It does not relate to an 
unestablished fact necessary to substantiate his claim.  
Instead, it suggests that he does not have a current 
diagnosis of PTSD.  It also does not raise a reasonable 
possibility of substantiating his claim, but rather the 
opposite, lending support for the RO's repeated denial of it.  
Furthermore, the new evidence still does not provide 
information relating to a verified or verifiable stressor, 
which was the original basis for denying the claim.  Without 
this information, there is no reasonable possibility of 
substantiating the claim.

Inasmuch as the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


